     Case 3:20-cv-01803-TWR-AGS Document 5 Filed 09/16/21 PageID.29 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH NAGLICH,                                 Case No.: 20-CV-1803 TWR (AGS)
12                                     Plaintiff,
                                                        ORDER FOR PLAINTIFF TO SHOW
13   v.                                                 CAUSE WHY THIS ACTION
                                                        SHOULD NOT BE DISMISSED FOR
14   PFENEX INC., JASON GRENFELL-
                                                        FAILURE TO EFFECT SERVICE
     GARDNER, EVAN B.
15                                                      AND FOR WANT OF
     SCHIMMELPENNINK, PHILLIP M.
                                                        PROSECUTION
16   SCHNEIDER, ROBIN D. CAMPBELL,
     MAGDA MARQUET, LORIANNE
17
     MASUOKA, and JOHN M. TAYLOR,
18                                  Defendants.
19
20
           Rule 4 of the Federal Rules of Civil Procedure provides:
21
           [i]f a defendant is not served within 90 days after the complaint is filed, the
22
           court—on motion or on its own after notice to the plaintiff—must dismiss the
23         action without prejudice against that defendant or order that service be made
           within a specified time. But if the plaintiff shows good cause for the failure,
24
           the court must extend the time for service for an appropriate period.
25
     Fed. R. Civ. P. 4(m); see also S.D. Cal. CivLR 4.1(b) (authorizing the Court to order
26
     Plaintiff to show cause 100 days following the filing of a complaint when proof of service
27
     has not been filed). “In the absence of service of process (or waiver of service by the
28

                                                    1
                                                                             20-CV-1803 TWR (AGS)
     Case 3:20-cv-01803-TWR-AGS Document 5 Filed 09/16/21 PageID.30 Page 2 of 3



 1   defendant) . . . a court ordinarily may not exercise power over a party the complaint names
 2   as a defendant.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350
 3   (1999); see Crowley v. Bannister, 734 F.3d 967, 974–75 (9th Cir. 2013) (“A federal court
 4   is without personal jurisdiction over a defendant unless the defendant has been served in
 5   accordance with Fed. R. Civ. P. 4.”) (citations omitted). Further, “[a]ctions or proceedings
 6   [that] have been pending in this court for more than six months, without any proceeding or
 7   discovery having been taken therein during such period, may, after notice, be dismissed by
 8   the Court for want of prosecution.” S.D. Cal. CivLR 41.1(a); see also Fed. R. Civ. P. 41(b)
 9   (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant
10   may move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370
11   U.S. 626, 633 (1962) (“[A] District Court may dismiss a complaint for failure to prosecute
12   even without affording notice of its intention to do so or providing an adversary hearing
13   before acting.”).
14         Here, Plaintiff Elizabeth Naglich filed a Complaint on September 14, 2020. (See
15   generally ECF No. 1.) A review of the docket indicates that Plaintiff has neither filed proof
16   of service of her Complaint on the Defendants nor taken any other action against them
17   since September 14, 2020. (See generally Docket.)
18         Accordingly, the Court ORDERS Plaintiff to SHOW CAUSE why this action
19   should not be dismissed for failure to effect service pursuant to Rule 4(m) and Civil Local
20   Rule 4.1(b) and for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b)
21   and Civil Local Rule 41.1(a). Plaintiff SHALL FILE a response to this Order, not to
22   exceed ten (10) pages, within seven (7) days of the electronic docketing of this Order.
23   Should Plaintiff file a notice of voluntary dismissal pursuant to Federal Rule of Civil
24   Procedure 41(a) on or before that date, no further response to this Order shall be required.
25   If Plaintiff fails to adequately respond to this Order within the time provided, the Court
26   will enter a final order of dismissal without prejudice for failure to effect service pursuant
27   to Rule 4(m) and Civil Local Rule 4.1(b); failure to prosecute pursuant Rule 41(b) and
28

                                                     2
                                                                                 20-CV-1803 TWR (AGS)
     Case 3:20-cv-01803-TWR-AGS Document 5 Filed 09/16/21 PageID.31 Page 3 of 3



 1   Civil Local Rule 41.1(a); and failure to comply with the Federal Rules of Civil Procedure,
 2   Civil Local Rules, and this Order pursuant to Civil Local Rule 83.1(a).
 3         IT IS SO ORDERED.
 4   Dated: September 16, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                               20-CV-1803 TWR (AGS)
